                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                       CIVIL CASE NO. 1:20-cv-00155-MR


CHRISTOPHER LEE MICHELSON,      )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
WELLPATH, et al.,               )                           ORDER
                                )
              Defendants.       )
_______________________________ )

          THIS MATTER is before the Court on the Plaintiff’s Motion to Amend

[Doc. 16] and on initial review of the Second Amended Complaint [Doc. 17].

Also pending is the Plaintiff’s Motion for Preliminary Injunction [Doc. 12]. The

Plaintiff is proceeding in forma pauperis. [Doc. 8].

I.        BACKGROUND

          The pro se Plaintiff filed this civil rights action pursuant to 42 U.S.C. §

1983 while he was a pretrial detainee at the Buncombe County Detention

Facility (“BCDF”), complaining about his medical care.1 The Complaint was

dismissed on initial review for failure to state a claim and the Plaintiff was

granted the opportunity to amend. [Doc. 9]. The Plaintiff filed an Amended



1    The Plaintiff is no longer incarcerated.


            Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 1 of 11
Complaint [Doc. 10], then a Corrected Amended Complaint [Doc. 11]. He

has now filed a Motion to Amend [Doc. 16] and a proposed Second Amended

Complaint [Doc. 17]. The Motion to Amend is granted,2 and the Second

Amended Complaint will be reviewed for frivolity pursuant to 28 U.S.C. §

1915.

         The Plaintiff names as Defendants: Quentin Miller, the Sheriff of

Buncombe County; Wellpath, BCDF’s medical services provider; Tracy

Goen, the medical director at BCDF; and Roy Colby Dodd,3 a former

physician assistant at BCDF. The Plaintiff asserts official capacity claims

against Defendants Miller and Wellpath and individual capacity claims

against Defendants Goen and Dodd for deliberate indifference to a serious

medical need in violation of the Eighth and Fourteenth Amendments. [Doc.

17 at 2-3].

II.      STANDARD OF REVIEW

         Because the Plaintiff is proceeding in forma pauperis, the Court must

review the Second Amended Complaint to determine whether it is subject to

dismissal on the grounds that it is “(i) frivolous or malicious; (ii) fails to state



2 After a first amendment as a matter of right, a plaintiff may amend with permission from
the court which “shall be freely granted when justice so requires.” Fed. R. Civ. P. 15(a)(2).

3   The Plaintiff also refers to this Defendant as “Roy Dodds.” [Doc. 17 at 5].


                                               2

           Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 2 of 11
a claim on which relief may be granted; or (iii) seeks monetary relief against

a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see

28 U.S.C. § 1915A (requiring frivolity review for prisoners’ civil actions

seeking redress from governmental entities, officers, or employees).

       In its frivolity review, a court must determine whether the Second

Amended Complaint raises an indisputably meritless legal theory or is

founded upon clearly baseless factual contentions, such as fantastic or

delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

Furthermore, a pro se complaint must be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520 (1972).          However, the liberal construction

requirement will not permit a district court to ignore a clear failure to allege

facts in his complaint which set forth a claim that is cognizable under federal

law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).




                                       3

        Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 3 of 11
       A.     Parties

       The Plaintiff names an individual in the body of the Second Amended

Complaint who is not named as a Defendant in the caption as required by

Rule 10(a). Any claims against that individual are nullities and they are

dismissed without prejudice. See, e.g., Londeree v. Crutchfield Corp., 68

F.Supp.2d 718 (W.D. Va. Sept. 29, 1999) (granting motion to dismiss for

individuals who were not named as defendants in the complaint but who

were served). Therefore, to the extent that the Plaintiff intended to state

claims against any individual not named as a Defendant, such claims are

dismissed without prejudice.

       B.     Deliberate Indifference to a Serious Medical Need

       The Eighth Amendment encompasses a right to medical care for

serious medical needs.4 See Estelle v. Gamble, 429 U.S. 97, 103-04 (1976).

To state a claim for deliberate indifference to a serious medical need, a

plaintiff must show that he had serious medical needs and that the defendant

acted with deliberate indifference to those needs. Heyer v. United States


4 Because Plaintiff was a pre-trial detainee at the relevant time, his deliberate indifference
claims are properly brought under the Fourteenth Amendment rather than the Eighth
Amendment. See City of Revere v. Mass. Gen. Hosp., 463 U.S. 239 (1983). However,
the Fourth Circuit has long applied the Eighth Amendment deliberate indifference
standard to pretrial detainees’ deliberate indifference claims. See, e.g., Mays v. Sprinkle,
992 F.3d 295 (4th Cir. 2021); Young v. City of Mount Ranier, 238 F.3d 567 (4th Cir. 2001);
Grayson v. Peed, 195 F.3d 692 (4th Cir. 1999); Belcher v. Oliver, 898 F.2d 32 (4th Cir.
1990).
                                              4

         Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 4 of 11
Bureau of Prisons, 849 F.3d 202, 210 (4th Cir. 2017) (citing Iko v. Shreve,

535 F.3d 225, 241 (4th Cir. 2008)). A “serious medical need” is “one that has

been diagnosed by a physician as mandating treatment or one that is so

obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.” Iko, 535 F.3d at 241 (internal quotation marks omitted).

“Deliberate indifference requires a showing that the defendants actually

knew of and disregarded a substantial risk of serious injury to the detainee

or that they actually knew of and ignored a detainee's serious need for

medical care.” Young v. City of Mount Ranier, 238 F.3d 567, 575–76 (4th Cir.

2001).    “To establish that a health care provider’s actions constitute

deliberate indifferent to a serious medical need, the treatment must be so

grossly incompetent, inadequate, or excessive to shock the conscience or to

be intolerable to fundamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851

(4th Cir. 1990), overruled on other grounds by Farmer v. Brennan, 511 U.S.

825 (1994).

     Allegations that might be sufficient to support negligence and medical

malpractice claims do not, without more, rise to the level of a cognizable §

1983 claim. Estelle, 429 U.S. at 106; Grayson v. Peed, 195 F.3d 692, 695

(4th Cir. 1999) (“Deliberate indifference is a very high standard—a showing

of mere negligence will not meet it.”). To be found liable under the Eighth


                                      5

         Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 5 of 11
Amendment, a prison official must know of and consciously or intentionally

disregard “an excessive risk to inmate health or safety.” Farmer, 511 U.S.

at 837; Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998). “[E]ven if a

prison doctor is mistaken or negligent in his diagnosis or treatment, no

constitutional issue is raised absent evidence of abuse, intentional

mistreatment, or denial of medical attention.” Stokes v. Hurdle, 393 F. Supp.

757, 762 (D. Md. 1975), aff’d, 535 F.2d 1250 (4th Cir. 1976).

            1.    Defendant Miller

      Plaintiff sues Defendant Miller, the Sheriff of Buncombe County, in his

official capacity only. Suits against sheriffs in their official capacity are in

substance claims against the office of the sheriff itself. Gannt v. Whitaker,

203 F.Supp.2d 503, 508 (M.D.N.C. Feb. 26, 2002), aff’d 57 F. App’x 141 (4th

Cir. 2003). To succeed on such a claim, Plaintiff must allege that a Sheriff’s

Office policy or custom resulted in the violation of federal law. See Monell v.

New York City Dep’t of Social Servs., 436 U.S. 658, 694 (1978) (holding that

in an official capacity suit, the entity’s “policy or custom” must have played a

part in the violation of federal law); Oklahoma City v. Tuttle, 471 U.S. 808,

818-20 (1985) (discussing same). The Plaintiff makes no such claim here.




                                       6

       Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 6 of 11
As such, the Plaintiff has failed to state a claim against Defendant Miller in

his official capacity, and he will be dismissed as a Defendant in this matter.5

              2.     Wellpath

       The Plaintiff also sues BCDF’s medical provider, Wellpath. The Monell

standard applies to private entities that employ individuals acting under color

of state law, such as a private corporation serving as a prison health care

provider. See, e.g., Conner v. Donnely, 42 F.3d 220, 224 (4th Cir. 1994) (“a

private party acts under the color of state law where ‘the private entity has

exercised powers that are ‘traditionally the exclusive prerogative of the

state.’”) (quoting Blum v. Yaresky, 457 U.S. 991, 1004 (1982)).                 A private

company is liable under § 1983 “only when “an official policy or custom of

the corporation causes the alleged deprivation of federal rights.” Austin v.

Paramount Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999) (citations omitted).

       The Plaintiff has provided no factual allegations suggesting that a

policy or custom of Wellpath caused his purported injuries, and his apparent

reliance on respondeat superior fails to support a § 1983 claim. See, e.g.,

Hill v. Palmer, No. 1:18-CV-293-FDW, 2019 WL 956816, at *6 (W.D.N.C.


5The Plaintiff’s claim would also fail if he had named Defendant Miller in his individual
capacity. The doctrine of respondeat superior does not apply in actions brought under §
1983. See Monell, 436 U.S. at 694. Rather, to establish liability under § 1983, a plaintiff
must show that the defendant “acted personally” to cause the alleged violation. See
Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (citation omitted). Here, Plaintiff has
not alleged that Defendant Miller acted personally in any way.
                                             7

         Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 7 of 11
Feb. 27, 2019) (dismissing on initial review claims against Southern Health

Partners, on a theory of respondeat superior where plaintiff failed to identify

any policy or custom of the corporation and therefore failed to state any

cognizable § 1983 claim).        Wellpath will therefore be dismissed as a

Defendant in this matter on initial review.

            3.    Defendant Dodd

      The Plaintiff alleges that Defendant Dodd was assigned to treat the

Plaintiff’s mental health, but that Dodd failed to check the Plaintiff’s lithium

level for two years. [Doc. 17 at 5]. The Plaintiff alleges that on May 18, 2020,

he presented to the BCDF medical department with a number of symptoms

that indicated a potential lithium toxicity, but that Dodd refused to check his

lithium levels. [Id.]. The Plaintiff alleges that Defendant Dodd instead “had

medical director Tracy Goen write orders for two (2) blood pressure

medicines, despite knowing or having reason “to know that blood pressure

medicines could create a deadly drug reaction with lithium.” [Id.]. The

Plaintiff alleged that he “nearly died” two days later. [Id.].

      Assuming the truth of the Plaintiff’s allegations and giving him the

benefit of a very broad and favorable inference, the Court finds that the

Plaintiff’s claim that Defendant Dodd provided him with deliberately




                                        8

        Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 8 of 11
indifferent medical care at BCDF is not clearly frivolous and survives initial

review.

              4.    Defendant Goen

      The Plaintiff alleges that Defendant Goen wrote orders for blood

pressure medications at Defendant Dodd’s request and that Goen paused

the Plaintiff’s lithium rather than sending him to the hospital when a blood

test revealed lithium toxicity. [Doc. 17 at 5].

      Taking the Plaintiff’s allegations as true and giving the Plaintiff the

benefit of every reasonable inference, the Plaintiff has failed to state a claim

against Defendant Goen for deliberate indifference to a serious medical

need. Defendant Goen’s writing of blood pressure orders at Defendant

Dodd’s request, while perhaps negligent, does not support that Defendant

Goen knew of and consciously disregarded “an excessive risk to inmate

health or safety.”      Farmer, 511 U.S. at 837.         The Plaintiff’s mere

disagreement with Defendant Goen’s decision not to send him to the hospital

on May 22 also fails to support a deliberate indifference claim. See Jackson

v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (“‘[d]isagreements between an

inmate and a physician over the inmate’s proper medical care’ … fall short

of showing deliberate indifference.”) (quoting Wright v. Collins, 766 F.2d 841,

849 (4th Cir. 1985)). The Plaintiff has therefore failed to state a claim upon


                                        9

          Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 9 of 11
which relief can be granted against Goen and he will be dismissed as a

Defendant in this matter on initial review.

      C.     Motion for Preliminary Injunction

      In his Motion for Preliminary Injunction [Doc. 12], the Plaintiff asks the

Court to require BCDF to provide him with adequate medical care.

      A prisoner’s transfer moots a § 1983 request for declaratory and

injunctive relief when the conditions of which the prisoner claims are unlikely

to recur. See Williams v. Griffin, 952 F.2d 820 (4th Cir. 1991); Taylor v.

Rogers, 781 F.2d 1047, 1048 n.1 (4th Cir. 1986). The Plaintiff is no longer

incarcerated at BCDF and he no longer takes lithium.            Therefore, the

conditions of which he complains are unlikely to recur and his Motion for

Preliminary Injunction will be denied as moot.

                                   ORDER

      IT IS, THEREFORE, ORDERED that:

      1. The Plaintiff’s Motion to Amend [Doc. 16] is GRANTED.

      2. The Plaintiff’s claim for deliberate indifference to a serious medical

           need against Defendant Dodd has passed initial review.

      3. The Plaintiff’s claims against Defendants Miller, Wellpath, and Goen

           fail initial review and these Defendants shall be DISMISSED WITH

           PREJUDICE as Defendants in this matter.


                                      10

       Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 10 of 11
4. The Plaintiff’s Motion for Preliminary Injunction [Doc. 12] is DENIED

  AS MOOT.

5. The Clerk of Court is directed to mail a summons forms to the

  Plaintiff for the Plaintiff to fill out and return for service of process on

  Defendant Dodd.          Once the Court receives the completed

  summons forms, the Clerk shall then direct the U.S. Marshal to

  effectuate service on the Defendant. The Clerk is respectfully

  instructed to note on the docket when the form has been mailed to

  the Plaintiff.

IT IS SO ORDERED.
                             Signed: August 2, 2021




                                  11

 Case 1:20-cv-00155-MR Document 19 Filed 08/02/21 Page 11 of 11
